Exhibit 99.1 For:TECHNOLOGY RESEARCH CORPORATION Contact: Thomas G. Archbold 5250 140th Avenue North Chief Financial Officer Clearwater, Florida33760 Tel: (727) 812-0659 Owen Farren, President and CEO Fax: (727) 535-9691 Web Page: www.trci.net TECHNOLOGY RESEARCH CORPORATION REPORTS THIRD QUARTER FINANCIAL RESULTS CLEARWATER, FLORIDA, February 4, 2010 - Technology Research Corporation (“TRC”), (NASDAQ-TRCI), today announced revenue and earnings for its third fiscal quarter ended December 31, 2009. Revenue was $7.6 million for the fiscal quarter ended December 31, 2009, a decrease of $0.2 million from revenue of $7.8 million for the fiscal quarter ended December 31, 2008.Net income for the third fiscal quarter ended December 31, 2009 was $0.5 million or $.08 per diluted common share compared with net income of $0.3 million or $0.04 per diluted common share for the fiscal quarter ended December 31, 2008. Orders for the third fiscal quarter were $5.8 million, a decrease of $4.8 million from the same fiscal quarter last year.Military orders were $1.5 million, a decrease of $5.3 million from the third fiscal quarter of the previous year and commercial orders were $4.3 million, an increase of $0.5 million from the third quarter of the prior year. Net cash and cash equivalents and short-term investments were approximately $12.1 million at December 31, 2009, an increase of approximately $6.2 million from March 31, 2009. Owen Farren, President & CEO said, “Our third fiscal quarter reflected a $0.5 million improvement in operating margin resulting from an increase in gross margin, which increased as a percentage of revenue to 36.3% in the quarter ended December 31, 2009 from 32.6% in the comparable quarter in the prior year as well as a $0.3 million reduction in operating expenses.The increased gross margin reflects both a favorable product mix and cost reductions, particularly in overhead.” The first quarter dividend of $.02 per share was paid on January 15, 2010 to shareholders of record as of December 31, 2009.
